Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “grasping means” in claims 1, 4, 5 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As stated in paragraph 22 of publication 2020/0337438, and on page 5, lines 22-24 of the specification, the grasping means has been interpreted as defining a part fixed to the end of the tongue which can constitute a continuation of the tongue.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As called for on lines 7 and 8 of claim 1, and as stated in paragraph 15 (and in the Abstract) of publication 2020/0337438, and on page 4, lines 18 and 19 (and in the Abstract) of the specification, the specification clearly discloses that the applicator is devoid of means for the temporary connection thereof to the walls of the pouch.
As stated in paragraphs 17-19 of publication 2020/0337438, and on page 4, line 25, to page 5, line 10, of the specification, the specification clearly discloses that the applicator includes a tongue which is precut into the intermediate wall 1c with three adhesion points which are broken when the applicator is first used. This subject matter is also disclosed on paragraphs 37 and 44 of publication 2020/0337438, and on page 8, lines 7-23, of the specification.
As stated in paragraphs 51 and 62 of publication 2020/0337438, and on page 9, lines 6-8, and page 11, lines 1-8, of the specification, the specification clearly discloses that the intermediate wall 1c is laminated and bonded to the outside or exterior walls 1a and 1b. 
Since the applicator tongue is precut into the intermediate wall 1c with a temporary connection as clearly disclosed on paragraphs 17-19 of publication 2020/0337438, and on page 4, line 25, to page 5, line 10, of the specification, and further since the intermediate wall 1c is laminated and bonded to the outside or exterior walls 1a and 1b as clearly disclosed on paragraphs 51 and 62 of publication 2020/0337438, and on page 9, lines 6-8, and page 11, lines 1-8, of the specification, the applicator, as disclosed, must necessarily have a temporary connection to the walls of the pouch, which are outside or exterior walls 1a and 1b. 
Consequently, the disclosed temporary connection outlined above appears to contradict the disclosure in paragraph 15 (and in the Abstract) of publication 2020/0337438, and on page 4, lines 18 and 19 (and in the Abstract) of the specification, that the applicator is devoid of means for the temporary connection thereof to the walls of the pouch, which subject matter is also called for on lines 7 and 8 of claim 1 thereby rendering both claims 1-11 and the specification indefinite because the details of the connection of the applicator to the pouch is contradictory and not certain.
Additionally, claim 1 defines a precut tongue shape, which is for the applicator, in the intermediate wall on line 10, which is a temporary connection. Lines 7 and 8 of claim 1 define that the applicator with its tongue is “devoid of means for the temporary connection thereof to the walls of the pouch”. However, claim 3 defines “that the outside walls (1a, 1b) and the intermediate wall (1c) are integral with one another”. If the intermediate wall is integral with the outside walls as called for in claim 3, then the temporary connection of tongue on the intermediate wall must necessarily be integral with the walls of the pouch in contradiction to lines 7 and 8 of claim 1. The fact that claim 3 also stipulates that the integral connection is outside of the surface occupied by the tongue (2) does not change the fact that the tongue with its temporary connection is located on the intermediate wall and the intermediate wall is integral with the outside walls.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not certain if the tongue on line 10 is the same tongue or a different tongue from the tongue define on line 3. It is not certain if the precut tongue shape on line 10 is further defining or is in addition to the tongue on line 3, or how the two elements are related.
In claim 2, it is not certain how the “preferentially” claimed shape is to be understood with respect to the alternative choice of three shapes previously defined. Why are three alternative shapes being defined if only one is to be preferentially claimed.
Lines 1-7 of claim 12 define a method for manufacturing a fragrance sampling device which includes an applicator, a tongue and a grasping means. Lines 16 and 17 of claim 12 define manufacturing the sampling device by identifying an applicator, a tongue and a grasping means. It is not certain how the two sets of applicators, tongues and grasping means are related. It is not certain if the applicator, tongue and grasping means on lines 16 and 17 are in addition to or further defining the applicator, tongue and grasping means on lines 1-7. 
Also, on line 25 of claim 12, there is no clear antecedent basis for “selectively laminating, in an identified manner” because no manner of selectively laminating has been previously defined. It is not certain as to what is the identified manner.
On line 2 of claim 13, “claims 1” is grammatically incorrect.
Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ripoli, Brown and Schechter teach other related fragrance sampling devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754